Exhibit 10.7
 
Exhibit 10.7




MASTER EQUIPMENT,
PROCUREMENT AND SERVICES AGREEMENT




This Master Equipment, Procurement and Services Agreement (the “MEPS Agreement”)
is entered into as of January 24, 2014, by and among R.X.N.B. Inc., a Nevada
corporation (“Company”), and Organic Growth International, LLC, a Nevada limited
liability company (“Investor”) (collectively the “Parties”).


WHEREAS, the Sellers (as defined in the Interest Purchase Agreement) and Company
agreed, as part of the Interest Purchase Agreement, to enter into this MEPS
Agreement and elect to use Investor as its primary supplier for equipment,
general supplies, consumables and services associated with the production,
growth, harvesting and sale of legal cannabis, with the purpose of supplying the
Canadian public with pharmaceutical-grade medical cannabis under Canadian laws
and regulations;


WHEREAS, Investor is a joint venture company, co-owned with GrowLife, Inc.
(OTCBB: PHOT), with a wide range of products and expertise in hydroponics and
other controlled environmental and growing systems; and


WHEREAS, the Parties intend the following terms to have the following meanings
in order to define their undertakings pursuant to this MEPS Agreement:


a. "Equipment" means all infrastructure required to build and maintain a
fully-licensed and compliant marijuana growing facility;
 
b. “Procurement” means any the sourcing and purchasing of equipment and services
of all types and kinds including where necessary securing licenses and approvals
for import and export and the myriad of administrative functions associated with
sourcing and purchasing;  and
 
c. “Services” means a wide range of consulting and advisory information provided
directly or indirectly including (1) facility design, operation and equipment
selections, (2) marketing and sales, (3) branding and (4) compliance with
existing and anticipated regulatory requirements;
 
WHEREAS, the Parties desire to put into place a MEPS Agreement that will
facilitate the supply by OGI to Sellers and Company of a broad range of
equipment, procurement and services for successful implementation of the mission
of them to produce and supply medical marijuana under U.S. and Canadian law and
regulations, inclusive of such importation and exportation of medical marijuana
as may be allowed;
 
NOW THEREFORE, the Parties agree as follows:


A.  OGI agrees to extend its best efforts to provide timely and competitively
priced Equipment, Procurement and Services requirements at all times consistent
with the requirements of CEN Biotech.


B.  Sellers and Company agrees to timely identify to OGI its requirements for
Equipment, Procurement and Services to OGI in order to allow for an orderly
process of obtaining quotes, processing purchase orders and fulfilling purchase
orders and allowing for delivery.


C.  The term of the agreement is for a term of 5 (“five”) years or as long as
Investor or Growlife Inc., as he case may be, owns the Interests, whichever is
longer.


D.  The growing equipment needs of Sellers and Company shall generally be
supplied by OGI affiliate GrowLife, Inc. over the term of the Agreement as long
as specifications, price and quality are substantially equal, and to the extent
not, Company shall provide specifications to Investor and allow Investor the
opportunity to match same.  In the event that Investor cannot match same,
Company shall have the right to buy such product on the open market.
Notwithstanding the foregoing, Company shall have the right to purchase
specialty equipment and systems from its subsidiary Jade Medical and
Agricultural Engineering.


E. It is further understood that OGI shall have the worldwide right to market
and distribute all products sold or licensed by the Company or its affiliates,
according to terms to be mutually agreed between the parties.


F.  The Parties agreed on the following standardized terms to govern this MEPS
Agreement in furtherance of the purposes above.


G. It is understood that pricing shall be competitive as compared to the open
market.


 
1.  
Assignment.  Neither this Agreement nor the rights, interests or other
obligations accruing under this Agreement may be assigned or transferred, in
whole or in part, by operation of law or otherwise, by any party without the
prior written consent of the other party to this Agreement, and any such
assignment without such prior written consent shall be null and void.

 
2.  
Binding.  This Agreement shall be binding upon the respective heirs, executors,
administrators, successors and permitted assigns of Investor and Company.

 
3.  
Governing Law; Jurisdiction.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, United States, but
without giving effect to any conflict of law provision or rule that would cause
the application of the substantive laws of any other jurisdiction.  Each of the
Parties hereto irrevocably and unconditionally submits for itself to the
exclusive jurisdiction (and waives any objection to the venue) of any United
States federal court or state court sitting in the County of Los Angeles, State
of California, United States, and any appellate court there from, in any suit,
action arising out of relating to this Agreement and the transactions
contemplated hereby.

 
4.  
WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAWS WHICH
CANNOT BE WAIVED, EACH OF THE PARTIES HERETO HEREBY WAIVES, AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT, OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, CAUSE OF
ACTION, ACTION, SUIT OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT
OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER IN CONTRACT OR TORT OR OTHERWISE.  ANY OF THE PARTIES HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 14 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE PARTIES HERETO TO THE WAIVER OF
HIS OR ITS RIGHT TO TRIAL BY JURY.

 
5.  
Entire Agreement; Modification; Waiver; Amendment.  This MEPS Agreement
constitutes the full and entire understanding of the parties hereto regarding
the subject matter hereof and thereof and supersedes all prior or
contemporaneous agreements, documents, understanding or arrangements regarding
the subject matter hereof and thereof.  Any amendment, modification or waiver of
this Agreement or any provision hereof must be in writing executed by the
parties hereto.

 
6.  
Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given (i) upon personal delivery, (ii) the next
business day after the business day timely delivered to a recognized overnight
courier or (iii) five (5) days after deposit in the mail, by registered or
certified mail, postage prepaid and properly addressed to the party to be
notified as set forth on the signature page hereof or at such other address as
such party may designate by ten (10) days advance written notice to the other
party hereto.

 
7.  
Expenses.  Each Party shall be responsible for their own costs, fees and
expenses incurred with the examination, review, negotiation, execution, delivery
and performance of this Agreement and the agreements contemplated hereby and the
transactions contemplated hereby and thereby.

 
8.  
Publicity; Press Releases.  Each of the parties to this Agreement hereby agrees
with the other party hereto that no press release or similar public announcement
or communication shall be made or be caused to be made, prior to, or, as the
case may be after the Closing concerning the execution or performance of this
Agreement unless the other party shall have provided its prior written consent,
not to be unreasonably withheld.  Notwithstanding the foregoing, either party
may make or cause to be made any press release or similar public announcement or
communication as may be required to comply with the requirements of any
Applicable Laws; provided, that, to the extent in the good faith judgment of
such Party it is reasonably practicable to do so, such Party must (i) provide
the other Party with an opportunity to review such Party’s intended
communication and (ii) consider in good faith modifications to the intended
communication that are requested by the other Party. To further the Parties’
intent to publicize the relationship, the Parties agree to only issue a mutually
agreed upon press release announcing the relationship.

 
9.  
Severability.  If any term, provisions, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions completed by this Agreement is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith to modify this
Agreement so as to affect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement and the other Transaction Documents be consummated as originally
contemplated to the fullest extent possible.

 


 


 


 


 


 
[SIGNATURE PAGE TO FOLLOW]

 


 
IN WITNESS WHEREOF, the undersigned has executed this MEPS Agreement.
 


 
GrowLife
Inc,                                                                                     Wise
Phoenix LLC
 
By: _________________________                                       By:
________________________
 
Its: _________________________                                       Its:
________________________
 
Date: _________________________                                    Date:
________________________
 
R.X.N.B.
Inc.                                                                         AJOA
Holdings, LLC
 
By: _________________________                                       By:
________________________
 
Its: _________________________                                       Its:
________________________
 
Date: _________________________                                    Date:
________________________
 


 
Organic Growth International LLC                                  CEN Biotech
Inc.
 
By: _________________________                                       By:
________________________
 
Its: _________________________                                       Its:
________________________
 
Date: _________________________                                    Date:
________________________
 


 
CANX USA LLC
 
By: _________________________
 
Its: _________________________
 
Date: _________________________
 

